BLATCHFORD, District Judge.
In this case, after objections to the bankrupt’s discharge had been filed, the court ordered the testimony in the matter to be taken before the register. On such order proceedings were taken, and were several times adjourned, at the request of the attorney for the opposing creditor, on the ground of sickness or professional engagements elsewhere. On request of the bankrupt, the register has certified the facts to the court.
The proceedings before a register are to be conducted by him with the exercise of a proper legal discretion, and, subject to that rule, are entirely within his control. If a party unreasonably refuses to proceed in a matter, the matter must proceed without him, and the register must see that it proceeds in whatever manner may be proper. No new or further order or rule on the subject is necessary. The registers have ample authority in the premises, and should exercise it to prevent unnecessary and unreasonable delays. No general inflexible law can be laid down in respect to postponements or adjournments by them. Every case must be treated on its own merits, with the exercise of legal discretion, and according to the best judgment of the register.